equitable relief after NRCP 60(b)'s time period has expired, Doan, 130
                  Nev., Adv. Op. 48, 327 P.3d at 501-02, such relief was not warranted here
                  since the assets were actually adjudicated. An asset is adjudicated if the
                  parties had a fair opportunity to litigate the division of the property.       Id.
                  at 502. Here, the district court specifically found that the property at
                  issue had been previously litigated and adjudicated in the divorce decree,
                  and substantial evidence supports the district court's determination. The
                  record indicates that appellant had a fair opportunity to litigate the
                  division of each of the assets he identifies, and the divorce decree disposes
                  of the categories of property appellant contends were left undivided.
                  Appellant's assertion that certain property was not explicitly named in the
                  divorce decree is inconsequential, because the fact that an asset was not
                  mentioned in the decree is not an exceptional circumstance justifying
                  equitable relief. Id. at 503.
                              Accordingly, for the reasons discussed above, we
                               ORDER the judgment of the district court AFFIRMED. 1


                                                  I-   SIl
                                                                     .   a.
                                           Saitta



                  Gibbon's                                   Pickering
                                                                         gdeu           ,   J.




                         'Appellant's requests for relief regarding fees and costs are denied.
                  Edwards v. Emperor's Garden Rest., 122 Nev. 317, 330 n.38, 130 P.3d
                  1280, 1288 n.38 (2006) (providing that this court need not consider claims
                  that are not cogently argued or supported by relevant authority).
SUPREME COURT
        OF
     NEVADA                                             2
10) 1947A    eD
                 cc: Hon. James Todd Russell, District Judge
                      Brian P. Hunt
                      Peter B. Jaquette
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) [947A    e